Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 12/23/2020 for application number 16/596,146. 

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 01/29/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
4.	The Amendment filed 12/23/2020 has been entered. Claims 4-5, 10, and 12 have been amended. Claims 1-3, 8-9, and 13-20 have been canceled. Claims 4-7 and 10-12 remain pending in the application. 

5.	Applicant’s amendment to the specification has been fully considered and is persuasive. The objection to this specification is respectfully withdrawn.

6.	Applicant’s amendment to claim 9 has been fully considered and is persuasive. The amendment provided to overcome the 112(b) rejection issued in the last office action is sufficient. The 35 U.S.C § 112(b) rejection of claim 9 is respectfully withdrawn.

Response to Arguments
7.	Argument 1, Applicant argues that Hu fails to teach the combination of limitations recited in amended claim 4.
Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Krishnaswamy, is applied.

Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 4-5, 7, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Application Pub. No. US 20190026870 A1) in view of Krishnaswamy et al. (U.S. Patent Pub. No. US 8908987 B1).

Claim 4: Hu teaches a server (i.e. a back-end server; para. [0021]) comprising:  
47a communicator (i.e. fig. 7, network interface (I/F) 15 configured to interface with a network 20; para. [0049]); and 
a processor (i.e. fig. 7, one or more processors; para. [0049]) configured to: 
receive information about a first image selected by a user from a display apparatus (i.e. FIG. 4B illustrates front views 410 of a GUI for a display screen or portion thereof wherein a user may upload one or more content images (e.g., content image 222 and 322 discussed above) and the images are arranged to form a grid, and wherein one or more of the images can be selected for transformation; para. [0042]), 
identify a transfer style from among a plurality of transfer styles (i.e. As shown in screens 401-404, a user can choose a desired style image, representative of the style (e.g., color, texture, and patterns) desired in the output image. Screens 401 and 402 of FIG. 4A illustrate example preset artistic styles that might be presented to the user, for example, an impressionist style characteristic of Claude Monet or a post-impressionist style characteristic of Vincent van Gogh; para. [0041]) using an artificial intelligence (AI) model (i.e. both the quick processing model and the professional processing model are based on powerful deep neural networks that allow efficient end-to-end training; para. [0026]) based on data in which a user preference to a plurality of images with the plurality of transfer styles (i.e. real-time intelligent manipulation of images into corresponding output images given user-specified guiding styles; para. [0020]) according to characteristics of the plurality of images (i.e. apply the image manipulation to each content image simultaneously. Style image 124 reflects the user's desired style (also referred to herein as a style guide) for the stylized output image 126, for example, the desired colors, textures, and patterns of the stylized output image; para. [0022]), the identified transfer style having the user preference among the plurality of transfer styles based on a characteristic of the first image (i.e. a, a user is prompted to select a content image 122 and a style image 124. Content image 122 reflects the user's desired content for the stylized output image 126, for example, the desired objects, shapes, and composition of the output image; para. [0022]), and 
transmit a second image having the transfer style to the display apparatus (i.e. Once the stylized feature vector is generated (either by the quick processing model or the professional processing model), it is decoded into the output image, as shown in step 641. Finally, in step 642, the output image is displayed to the user; para. [0048]).
Hu does not explicitly teach a plurality of images with the plurality of transfer styles is scored according to characteristics of the plurality of images, the identified transfer style having a higher score of the user preference among the plurality of transfer styles based on a characteristic of the first image.
However, Krishnaswamy teaches identify a transfer style from among a plurality of transfer styles (i.e. after the analysis, a number of candidate images 210 are produced and displayed to the user. These candidate images are the results of applying different adjustment types to the original image and the candidate images are selected as likely to be desirable to the user; col. 6, lines 59-67) using an artificial intelligence (AI) model (i.e. By examining a sufficient number of previous user adjustments to images, patterns and preferences of users can be determined using machine learning techniques; col. 11, lines 52-65) based on data in which a user preference to a plurality of images with the plurality of transfer styles is scored according to characteristics of the plurality of images, the identified transfer style having a (i.e. The method can determine one or more candidate images that are a subset of the adjusted images and one or more of which have the highest scores. The method enables the candidate images to be presented to the particular user; col. 2, lines 55-63) based on a characteristic of the first image (i.e. the number of candidate images produced can be predetermined based on user preferences or system settings, or can be dynamically determined based on original image characteristics, distribution of resulting scores, number of adjustment types applied, and/or other factors; col. 16, lines 1-10), and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hu to include the feature of Krishnaswamy. One would have been motivated to make this modification because it provides desirable, high quality, highly tailored, and appropriate adjustments to images for a user.

Claim 5: Hu and Krishnaswamy teach the server according to claim 4. Hu further teaches wherein the processor is further configured to identify the transfer style based on the artificial intelligence (AI) model (i.e. both the quick processing model and the professional processing model are based on powerful deep neural networks that allow efficient end-to-end training; para. [0026]) that has learned a plurality of user preferences based on a plurality of images (i.e. systems for real-time intelligent manipulation of images into corresponding output images given user-specified guiding styles; para. [0020]).

Claim 7: Hu and Krishnaswamy teach the server according to claim 4. Hu further teaches wherein the processor is further configured to obtain information about a favorite style information of the user, and identify the transfer style based on the information about a favorite style of the user (i.e. a personalized guiding style image (e.g., style images 224 and 324 discussed above); para. [0041]).

Claim 10: Hu teaches a display apparatus comprising: 
a display (i.e. fig. 1, a display; para. [0021]); 
a storage (i.e. storage; para. [0049]); 
(i.e. fig. 7, network interface (I/F) 15 configured to interface with a network 20; para. [0049]); and 
a processor (i.e. fig. 7, one or more processors; para. [0049]) configured to: 
control to store in the storage (i.e. Applications 17 may be stored on memory 12 and may include data and instructions for performing any of the methods described in this disclosure; para. [0049]) a list of transfer styles, by which at least one characteristic of an image is differently converted (i.e. FIG. 5 illustrates front views 500 of a GUI for a display screen or portion thereof wherein a content image (e.g., content image 322) is shown gradually transforming into a stylized output image (e.g., output image 326); para. [0043]), received from a server through the communicator (i.e. As shown in screens 401-404, a user can choose a desired style image, representative of the style (e.g., color, texture, and patterns) desired in the output image. Screens 401 and 402 of FIG. 4A illustrate example preset artistic styles that might be presented to the user, for example, an impressionist style characteristic of Claude Monet or a post-impressionist style characteristic of Vincent van Gogh; para. [0041]), 
control the display to display a first image selected based on a user input (i.e. FIG. 4B illustrates front views 410 of a GUI for a display screen or portion thereof wherein a user may upload one or more content images (e.g., content image 222 and 322 discussed above) and the images are arranged to form a grid, and wherein one or more of the images can be selected for transformation; para. [0042]), 
identify a transfer style from among a plurality of transfer styles (i.e. As shown in screens 401-404, a user can choose a desired style image, representative of the style (e.g., color, texture, and patterns) desired in the output image. Screens 401 and 402 of FIG. 4A illustrate example preset artistic styles that might be presented to the user, for example, an impressionist style characteristic of Claude Monet or a post-impressionist style characteristic of Vincent van Gogh; para. [0041]) using an artificial intelligence (AI) model (i.e. both the quick processing model and the professional processing model are based on powerful deep neural networks that allow efficient end-to-end training; para. [0026]) based on data in which a user preference to a plurality of images with the plurality of transfer styles (i.e. real-time intelligent manipulation of images into corresponding output images given user-specified guiding styles; para. [0020]) according to characteristics of the plurality of images (i.e. apply the image manipulation to each content image simultaneously. Style image 124 reflects the user's desired style (also referred to herein as a style guide) for the stylized output image 126, for example, the desired colors, textures, and patterns of the stylized output image; para. [0022]), the identified transfer style having the user preference among the plurality of transfer styles based on a characteristic of the first image (i.e. a, a user is prompted to select a content image 122 and a style image 124. Content image 122 reflects the user's desired content for the stylized output image 126, for example, the desired objects, shapes, and composition of the output image; para. [0022]), 
generate a second image by converting the characteristic of the first image, based on the list of transfer styles (i.e. As shown in screens 401-404, a user can choose a desired style image, representative of the style (e.g., color, texture, and patterns) desired in the output image. Screens 401 and 402 of FIG. 4A illustrate example preset artistic styles that might be presented to the user, for example, an impressionist style characteristic of Claude Monet or a post-impressionist style characteristic of Vincent van Gogh; para. [0041]), and 
control the display to display the second image (i.e. Once the stylized feature vector is generated (either by the quick processing model or the professional processing model), it is decoded into the output image, as shown in step 641. Finally, in step 642, the output image is displayed to the user; para. [0048]).
Hu does not explicitly teach a plurality of images with the plurality of transfer styles is scored according to characteristics of the plurality of images, the identified transfer style having a higher score of the user preference among the plurality of transfer styles based on a characteristic of the first image.
However, Krishnaswamy teaches identify a transfer style from among a plurality of transfer styles (i.e. after the analysis, a number of candidate images 210 are produced and displayed to the user. These candidate images are the results of applying different adjustment types to the original image and the candidate images are selected as likely to be desirable to the user; col. 6, lines 59-67) using an artificial intelligence (AI) model (i.e. By examining a sufficient number of previous user adjustments to images, patterns and preferences of users can be determined using machine learning techniques; col. 11, lines 52-65) based on data in which a user preference to a plurality of images with the plurality of transfer (i.e. The method can determine one or more candidate images that are a subset of the adjusted images and one or more of which have the highest scores. The method enables the candidate images to be presented to the particular user; col. 2, lines 55-63) based on a characteristic of the first image (i.e. the number of candidate images produced can be predetermined based on user preferences or system settings, or can be dynamically determined based on original image characteristics, distribution of resulting scores, number of adjustment types applied, and/or other factors; col. 16, lines 1-10), and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Hu to include the feature of Krishnaswamy. One would have been motivated to make this modification because it provides desirable, high quality, highly tailored, and appropriate adjustments to images for a user.

Claim 11: Hu and Krishnaswamy teach the display apparatus according to claim 10. Hu further teaches wherein the processor is further configured to obtain the second image from the server through the communicator and control the display to display the second image, based on a second user input for requesting another transfer style (i.e. FIG. 4 such that multiple content images are selected, and the gradual transformation of each of the content images into a respective output image is shown simultaneously. If users are satisfied with the results, they may download the images individually or in groups. After viewing the results, users can choose to explore new pre-trained style, or upload new personalized guiding style image; para. [0043]).

Claim 12: Hu and Krishnaswamy teach the display apparatus according to claim 10. Hu further teaches wherein the processor is further configured to add a selected transfer style to the list of transfer styles, based on a user input for selecting the second image having the selected transfer style (i.e. a personalized guiding style image (e.g., style images 224 and 324 discussed above); para. [0041, 0043]).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Patent Application Pub. No. US 20190026870 A1) in view of Krishnaswamy et al. (U.S. Patent Pub. No. US 8908987 B1) and further in view of Lin et al. (U.S. Patent Application Pub. No. US 20160364625 A1).

Claim 6: Hu and Krishnaswamy teach the server according to claim 4. Hu does not explicitly teach to identify a category of the first image, and identify the transfer style corresponding to the category of the first image.
	However, Lin teaches to identify a category of the first image (i.e. the image manipulation application 204 performs semantic clustering operations on the semantic training images 206 to define one or more content classes (e.g., buildings, landscapes, head shots, etc.) to which the image content of a given input image 202 may belong; para. [0034]), and identify the transfer style corresponding to the category of the first image (i.e. The image manipulation application 204 also performs style ranking operations on the example stylized images 210 to determine which of the example stylized images 210 may be more suitable for use with a given class of content; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Hu and Krishnaswamy to include the feature of Lin. One would have been motivated to make this modification because it is desirable to select high-quality example stylized images for stylization operations that are suitable for stylizing input images having a wide variety of semantic content.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Osuka et al. (Pub. No. US 20200007785 A1), the user can change part of the contents of the photo style setting preference.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAN H TRAN/Primary Examiner, Art Unit 2173